Irving A. Green, J.
The will of the above decedent, drafted and executed in England, having been admitted to probate in this court by decree dated March 26,1973, the application, contained in the probate petition, for the issuance of letters of trusteeship thereunder, and the need, if any, for a trustee’s bond, is presented for determination. The will (par. “ Twelfth ”) appoints, as executors and trustees, decedent’s husband and brother. The husband has renounced any right to appointment as executor or *10trustee. Accordingly, the sole testamentary trustee provided for in the will is the brother of decedent.
The trust corpus consists of the residuary estate with income to the husband during his lifetime (with power of invasion as to principal) and “ from and after his death (b) as to the capital and future income thereof upon trust for my descendants in equal shares per stirpes absolutely ”. (Will, par. “ Seventh ”.)
Paragraph “ Twelfth ” of the will also provides:
“ No bond or other security shall be required in any jurisdiction of any Executor herein named or appointed as herein provided.
“ The expression ‘ my Executor(s) ’ used herein shall where the context admits include any Executor Administrator or Trustee who at any time may be acting hereunder whether or not named herein and all powers duties and discretions herein created or conferred shall extend to them all.”
Paragraph “ Eleventh” of the will recites powers conferred by the testatrix upon “ my Executor(s) ” ip addition to those conferred by statute.
The court finds the intent of this testatrix, from the language used by her in the will, is that the fiduciaries, or either of them, nominated by her, be permitted to serve under the will without bond or other security. The court further finds that the word, “ Executor ”, as used in the paragraph of the will dispensing with a bond or other security, was intended to generally describe estate fiduciaries including the trustee(s). (Matter of Fabbri, 2 N Y 2d 236, 239, 240; cf. Matter of Ransome, 37 Misc 2d 375, 377.) This finding is reinforced by the language of the testatrix, in the same paragraph, ‘ ‘ Twelfth ’ ’, of the will which follows immediately after the bond dispensing provision to the effect that the expression, “my Executor(s) ”, shall include any trustee.
Accordingly, the bond of the trustee hereby is dispensed with and letters of trusteeship may issue herein upon the trustee otherwise qualifying in accordance with law.